PER CURIAM.
Paul Franklin Cassell appeals the district court’s decree and judgment of forfeiture. We have reviewed the record and find no reversible error. Accordingly, we grant Cassell’s motion to supplement the record on appeal and affirm on the reasoning of the district court. See United States v. Cassell, No. CA-00-419 (M.D.N.C. July 18, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.